                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     ISMAEL HERNANDEZ PADILLA,                             Case No.18-cv-04509-JSW
                                                         Plaintiff,
                                   9
                                                                                               ORDER OF TRANSFER
                                                  v.
                                  10

                                  11     U.S. SUPREME COURT OF THE UNITED
                                         STATES OF AMERICA, et al.,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13
                                               Plaintiff, an inmate in Kenedy, Texas, filed a pro se complaint against the United States
                                  14
                                       Supreme Court and the United States Attorney General. He complains that his constitutional
                                  15
                                       rights are being violated because he is subject to the Prison Litigation Reform Act.
                                  16
                                               When, as here, jurisdiction is not founded solely on diversity, venue is proper in the district
                                  17
                                       in which (1) any defendant resides, if all of the defendants reside in the same state, (2) the district
                                  18
                                       in which a substantial part of the events or omissions giving rise to the claim occurred, or a
                                  19
                                       substantial part of property that is the subject of the action is situated, or (3) a judicial district in
                                  20
                                       which any defendant may be found, if there is no district in which the action may otherwise be
                                  21
                                       brought. 28 U.S.C. § 1391(b). Where a case is filed in the wrong venue, the district court has the
                                  22
                                       discretion either to dismiss the case or transfer it to the proper federal court “in the interest of
                                  23
                                       justice.” 28 U.S.C. § 1406(a).
                                  24
                                               None of the Defendants reside in this district, and the events or omissions giving rise to
                                  25
                                       Plaintiff’s complaint appear to have taken place in Kenedy, Texas, where Plaintiff’s prison is
                                  26
                                       located. Kenedy is in Karnes County, which lies within the venue of the Western District of
                                  27
                                       Texas. Under 28 U.S.C. § 1391(b)(2), venue is proper in the Western District of Texas.
                                  28
                                   1          Accordingly, IT IS ORDERED in the interest of justice, and pursuant to 28 U.S.C. §

                                   2   1406(a), that this action be TRANSFERRED to the United States District Court for the Western

                                   3   District of Texas.

                                   4          The Clerk of the Court shall transfer this matter forthwith.

                                   5          IT IS SO ORDERED.

                                   6
                                       Dated: October 23, 2018
                                   7                                                                JEFFREY S. WHITE
                                   8                                                                United States District Judge

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
